Citation Nr: 0922401	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that the Veteran appealed a denial of a 
waiver of overpayment and a statement of the case was issued 
in May 2004.  The Veteran submitted a timely substantive 
appeal in June 2004.  Thereafter, the Veteran's debt was 
discharged due to bankruptcy, with some funds returned to the 
Veteran.  Thus, the appeal on this issue is moot.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the evidence does not establish that the 
Veteran suffers from PTSD as a result of a verified or 
corroborated stressor which occurred during service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; and what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  June 
2007 and August 207 letters advised the Veteran that his 
service records were not available and of the alternative 
types of evidence he could submit.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, private medical records, and the Veteran's various 
contentions.  The Board notes that the Veteran claimed he was 
being treated at the VA for his claimed condition; however, a 
March 2007 search yielded no records.  The Board additionally 
notes that the Social Security Administration responded to a 
VA request for records during November 2007, indicating that 
relevant records had been destroyed.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by responding to notices 
and submitting written statements.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f); Dizoglio 
v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony 
alone cannot establish the occurrence of a non-combat 
stressor.  See Dizoglio, 9 Vet. App. at 166.  Furthermore, an 
opinion by a medical health professional based on post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for PTSD as a result of being in combat in Korea.  
More specifically, the Veteran claims that his duty was being 
in charge of a meat warehouse.  The Veteran claims that he 
followed some infantry soldiers with the meat and that he 
ended up trapped under dead bodies for four days after his 
tank was struck by a land mine, and that he engaged in hand 
to hand combat on the front lines.  The Veteran indicated 
that he was in the hospital for shell shock and was 
subsequently put on the front lines with an M-16 and a bar 
machine gun where he killed and killed.  In an October 2004 
letter, the Veteran indicates that he was a lieutenant in the 
Army during Korea; he was injured on the battlefield where 
four of his comrades laid across him to protect him and they 
were subsequently killed; and that he was diagnosed with 
shell shock in service.  The Veteran has repeatedly been 
asked to provide more specific information concerning his 
alleged stressors with which to verify such incidents.  Such 
information has not been submitted.

The Veteran's DD 214 indicates that the Veteran was a PVT-2 
(Private, second class) at the time of discharge; he had 10 
months and 29 days of foreign service; he received the Korean 
Service Medal, the United Nations Service Medal, and the 
National Defense Service Medal; that his most significant 
duty assignment was with the Quartermaster (laundry det) 
corps.  The DD 214 also indicates that the Veteran had no 
wounds received as a result of action with enemy forces.

The Veteran's service treatment records are negative for any 
indication of a psychiatric disorder or psychiatric 
treatment.  The Veteran's service treatment records are also 
negative for any type of wounds consistent with being injured 
in combat.  However, the Board notes that there are extensive 
records detailing the Veteran's abdominal complaints, 
constipation, and appendix surgery.  His separation 
examination in April 1955 noted the appendectomy and kidney 
surgery, but made no reference to any combat injury or 
psychiatric disorder.

The Board additionally notes that a June 1955 rating decision 
made a finding that the Veteran had not been engaged in 
combat while in service.

Post-service VA records indicate that the Veteran was 
diagnosed with possible transient situational personality 
disturbance, etiology undetermined, at the Veterans 
Administration Hospital in Batavia, New York during August 
1958.  At that time the Veteran stated that he sleeps well 
and he denied emotional upset or worry.  He provided a 
history of his abdominal surgeries in Korea, but stated that 
he was not injured there.

The Board notes that the Veteran was subsequently denied 
service connection for a nervous disorder in an August 1958 
rating decision finding that the Veteran had a constitutional 
or development abnormality which was not a disability under 
the law.  

Concerning the Veteran's personnel records, the Board notes 
that the Veteran has submitted a Certificate of Service Card 
as well as a letter indicating his separation Standby 
Reserve.  The Certificate of Service Card notes service from 
1951 to 1955 (for a period of almost four years) and that he 
was an E-6.  However, such information is inconsistent with 
the original copy of his DD 214 which notes he 
was a Private, second class at discharge, and that he had a 
total of two years and eight months of total service.  The 
Veteran had additionally claimed that he has a "Purple 
Heart" card as well as photographs of himself wearing his 
various combat medals.  However, such evidence has not been 
submitted.  Further, his DD 214 does not reflect his receipt 
of any combat medals, and it reveals that the Veteran did not 
receive any wounds as a result of action with enemy forces.

The Board notes letters from Dr. W. dated in January 2004 as 
well as letters from Dr. S. dated in May 2005 and November 
2006 indicates that the Veteran has PTSD related to his 
active service.  However, there are no specific stressors 
indicated in these letters nor mention of diagnostic criteria 
utilized in diagnosing that disorder.  See 38 C.F.R. § 4.130.  
Additionally, the Board notes that a February 1991 letter 
from Dr. S indicates that the Veteran was disabled from right 
elbow surgery.  Dr. S.'s November 2006 letter indicates that 
the Veteran's PTSD has been a significant factor in his 
inability to function properly in a work environment and that 
it is his firm opinion that the Veteran is qualified for 
retroactive disability from the time of his war experience.

Although the Veteran claims that he was engaged in combat 
while serving in Korea, there is no credible evidence 
supporting his assertions.  There is no indication that the 
Veteran has received medals consistent with his allegations 
concerning his time in Korea.  As the Veteran's claim is not 
substantiated by credible supporting evidence that the 
claimed in-service stressors occurred, the criteria for a 
grant of service connection are not met, and the claim for 
service connection for PTSD must be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


